Motion granted insofar as to dismiss unconditionally the appeal from the order of February 5, 1959, which denied resettlement of order of January 14, 1959, with $10 costs; and the motion is further granted insofar as to dismiss the appeals from the three orders entered October 15, 1958, and from the judgment entered on October 21, 1958, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before September 8, 1959, with *709notice of argument for the October 1959 Term of this court, said appeals to be argued or submitted when reached. Concur — Botein, P. J., Rabin, M. M. Prank, McNally and Stevens, JJ.